DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo [US 2020/0374960 based on US provisional app No. 62/615250] in view of Fwu [US 2014/0369322].
As claim 1, Deenoo discloses a method performed by a user equipment [Fig 2-3, UE], UE, for handling communication in a wireless communication network, wherein the UE is being in a connected mode in a first beam connected to a radio network node [Fig 3, UE and gNB connected via beam 1], the method comprising detecting a beam failure of the first beam [Fig 2-3 discloses UE monitors a beam failure on beam 1]; transmitting, 
Since, Fwu discloses a RAR format can defined with or without temporary identifier when a dedicated preamble to use for RAR and Deenoo suggests a dedicated preamble to be used for beam recovery request.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for transmitting a RAR message without RNTI as disclosed by Fwu into the teaching of Deenoo.  The motivation would have been to reduce overhead signaling.
As claim 2, Deenoo discloses one of the RAR comprises only the UL grant [Par. 0134 and 0161 disclose RAR includes uplink resource]; and the RAR comprises at least one selected from the group consisting of the UL grant and a timing advance command and/or and a beam index of the second beam. However, Deenoo does not disclose 
Since, Fwu discloses a RAR format can defined with or without temporary identifier when a dedicated preamble to use for RAR and Deenoo suggests a dedicated preamble to be used for beam recovery request.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for transmitting a RAR message without RNTI as disclosed by Fwu into the teaching of Deenoo.  The motivation would have been to reduce overhead signaling.
As claim 3, Deenoo discloses selecting a second beam [Fig2-3, selecting a candidate beam such as beam 2].
As claim 4, Deenoo discloses the UE already has a first temporary identity associated to random access sent in a message in the first beam [Par. 0122 disclose UE has C-RNTI before transmitting preamble].
As claim 5, Deenoo discloses the one of the preamble and the random access resource used for the preamble is associated with the beam failure recovery in that the preamble is of a set of predetermined preambles or the random access resource, used when transmitting the preamble, is of a set of predetermined random access resources [Par. 0125 and 0150 discloses preamble and resource are predefined].
As claim 6, Deenoo fails to disclose what Fwu discloses receiving configuration data from the radio network node, configuring the UE to one of use and not use a RAR 
Since, Fwu discloses a RAR format can defined with or without temporary identifier when a dedicated preamble to use for RAR and Deenoo suggests a dedicated preamble to be used for beam recovery request.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for transmitting a RAR message without RNTI as disclosed by Fwu into the teaching of Deenoo.  The motivation would have been to reduce overhead signaling.
As claim 7, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
As claim 8, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.
As claim 9, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.
As claim 10, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.
As claim 11, Deenoo discloses receiving the preamble of the second beam comprises detecting that the preamble is associated with the BFR [Par. 0125].
As claim 12, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.

Since, Fwu discloses a RAR format can defined with or without temporary identifier when a dedicated preamble to use for RAR and Deenoo suggests a dedicated preamble to be used for beam recovery request.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for transmitting a RAR message without RNTI as disclosed by Fwu into the teaching of Deenoo.  The motivation would have been to reduce overhead signaling.
As claim 14, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
As claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.
As claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.
As claim 17, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.
As claim 18, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.
As claim 19, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.

As claim 21, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.
As claim 22, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.
As claim 23, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.
As claim 24, the claim is rejected based on the same reasoning as presented in the rejection of claim 11.
As claim 25, the claim is rejected based on the same reasoning as presented in the rejection of claim 18.
As claim 26, the claim is rejected based on the same reasoning as presented in the rejection of claim 13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xiong [US 2018/0323856] discloses a method and system for recovery a beam failure.
Islam [US 2018/0138962] a method and system for recovery a beam failure.
Ingale [US 2018/0359790] a method and system for performing Random access procedure.
Chen [US 2021/0007145] discloses a method and system for RAR.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.